Citation Nr: 0602698	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  95-18 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left ankle sprain.  


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran was finally separated from active service in 
March 1994 with over 6 years and 10 months of active duty 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The appeal ensued following a December 1994 rating decision 
in which service connection was granted and a noncompensable 
rating was assigned for left ankle sprain, effective from 
April 1, 1994.  Jurisdiction of the case is currently in the 
St. Petersburg, Florida RO.  

Subsequent to a Joint Motion for Remand granted by the United 
States Court of Appeals for Veterans Claims (CAVC), the claim 
was remanded in 1999 and again in 2000.  In a June 2004 
rating decision, the noncompensable rating was increased to 
10 percent, effective from April 1, 1994.  In December 2004, 
the Board denied the claim for a rating in excess of 10 
percent for the left ankle sprain.  The veteran again 
appealed to the CAVC, and in a September 2005 Order, the 
Court granted the VA General Counsel's and Appellant's Joint 
Motion For Remand.  The Board's decision was vacated and the 
veteran's claim was remanded to the Board.  The Order called 
for the claim to be remanded so that an attempt could be made 
to obtain any Social Security medical records that might 
exist.  

The appeal is REMANDED to the RO via the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Review of the record discloses that there is some question as 
to whether the veteran receives disability compensation from 
the Department of Health and Human Services, Social Security 
Administration (SSA).  

In a January 2002 response to the RO's records request, the 
SSA noted that the veteran was not currently entitled to 
benefits, but that he had recently filed a claim and that 
there might be some medical evidence in that file.  

Subsequently, the RO requested these records in November 
2002.  As pointed out in the recent Joint Motion for Remand 
determination, however, no response from SSA was received.  
Pursuant to the CAVC Order mentioned above, the RO should 
again attempt to obtain these records, if existent.  

The CAVC has long held that VA's duty to assist includes the 
necessity of obtaining copies of any Social Security decision 
regarding disability, as well as the medical records upon 
which any such decision was based.  Masors v. Derwinski, 2 
Vet. App. 181 (1992).  

Accordingly, the following action is requested:  

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left ankle sprain since April 2004.  
Any records that are not currently 
included in the clams file should be 
obtained and added to the file.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain copies 
of pertinent treatment records identified 
by the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  If pertinent 
records are received, the AMC should 
ensure that VCAA examination and medical 
opinion requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  The AMC must contact the SSA 
requesting copies of the records 
pertinent to the veteran's claim for 
social security benefits, specifically to 
include all medical records relied upon 
concerning any such claim, as well as all 
disability determination letter(s) 
pertinent to the veteran.  

3.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain such records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).  

4.  Thereafter, the AMC should 
readjudicate the claim of entitlement to 
an initial rating in excess of 10 percent 
for left ankle sprain.  

If the benefit on appeal is not granted to the veteran's 
satisfaction, the AMC should issue a supplemental statement 
of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AMC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
HOLLY E. MOEHLMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

